COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  JIMMY LEE WRIGHT,                               §
                                                                 No. 08-20-00056-CR
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                             143rd Judicial District Court
  THE STATE OF TEXAS,                             §
                                                               of Reeves County, Texas
                    Appellee.                     §
                                                               (TC#18-08-08305-CRR)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 20TH OF APRIL, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.